THE THIRTEENTH COURT OF APPEALS

                                     13-16-00674-CV


   Rocky L. Salinas, D.D.S., and RGV Smiles by Rocky L. Salinas D.D.S. P.A., Both
   Individually and d/b/a RGV Smiles and RGV Smiles and RGV Smiles, Individually
                                         v.
                                     Ralph Ruby


                                     On Appeal from the
                       139th District Court of Hidalgo County, Texas
                              Trial Cause No. C-1313-15-C


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

December 6, 2018